Citation Nr: 1043162	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-06 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle 
disability. 

4.  Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression, and posttraumatic stress disorder 
(PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1958 to December 
1960, and from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the RO in 
Huntington, West Virginia, which denied the claims at issue.  
These claims are under the jurisdiction of the RO in Louisville, 
Kentucky. 

In his February 2007 VA Form 9, the Veteran requested to testify 
at a hearing before the Board.  However, the Veteran subsequently 
withdrew this hearing request in a January 2008 letter.  
Accordingly, the Veteran's request for a hearing is considered 
withdrawn and the Board will proceed with appellate review.  See 
38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss disability was incurred 
in active service. 

2.  The Veteran's right ear hearing loss disability did not have 
its onset in active service, did not manifest within one year of 
service separation, and has not otherwise been shown to be 
related to service. 

3.  The Veteran's tinnitus did not have its onset in active 
service and has not otherwise been shown to be related to 
service. 

4.  The Veteran does not currently have a disability of the left 
ankle. 


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).

2.  A right ear hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).

3. Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

4.  A left ankle disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's left ear hearing loss disability, 
service connection has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  With respect to the Veteran's 
other claims, the Board finds that all requirements under the 
VCAA have either been met or that any deficiencies in the duty to 
notify or assist constituted harmless error. 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice should generally be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided prior 
to the initial adjudication: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Here, prior to the initial rating decision in this matter, a 
March 2005 letter informed the Veteran of the first three 
elements of service connection, and of the Veteran's and VA's 
respective duties for obtaining relevant evidence in support of 
his claim.  However, it did not provide notice regarding the 
degree of disability or the effective date.  This deficiency was 
cured by a March 2006 letter notifying the Veteran of these last 
two elements.  Although it was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran had an 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and a statement 
of the case (SOC) issued in February 2007.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Supplemental statements of the case were also issued in 
May 2007 and June 2007 after the submission of additional 
evidence by the Veteran.  Thus, the Board finds that the Veteran 
was not prejudiced by the delay in notification regarding the 
degree of disability and effective date elements of a service 
connection claim.  Indeed, as the Veteran's claims for service 
connection must be denied, these last two elements are rendered 
moot and no further notice is required.  As such, the Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA must 
request that the claimant provide any evidence in his possession 
that pertains to the claim, in addition to meeting the other 
notice requirements of Quartuccio.  This rule was rescinded by 
the Secretary during the pendency of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, effective 
May 30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records, service personnel 
records, and VA treatment records are in the file.  The Veteran 
has not identified any other outstanding records that he wanted 
VA to obtain or that he felt were relevant to the present claims.  
Moreover, in a January 2008 letter, the Veteran indicated that he 
had no further information or evidence to submit in support of 
his claims.  The Board concludes that the duty to assist has been 
satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), the Court held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

Here, VA examinations have not been provided.  With respect to 
the Veteran's claim for a right ear hearing loss disability, the 
Veteran's service treatment records do not show that his hearing 
loss manifested during his first period of active service or that 
the hearing loss shown when the Veteran entered his second period 
of active duty was aggravated during that time.  Moreover, the 
Veteran has not reported experiencing hearing loss in service or 
sustaining acoustic trauma during service.  Finally, the Veteran 
has not stated that he has experienced hearing loss ever since 
his separation from service.  Rather, a December 2004 VA 
treatment record reflects that the Veteran had only begun to 
experience hearing loss "over the past few years."  Thus, there 
is no evidence that the Veteran's right ear hearing loss 
manifested in service or for several decades after separation.  
Accordingly, there is no evidence of a "disease, injury, or 
event" in service and no indication that the Veteran's current 
hearing loss may be related to service.  See id.  Therefore, an 
examination is not required to make a decision on this claim.

With respect to the Veteran's claim for tinnitus, there is no 
competent evidence indicating that tinnitus, first mentioned when 
the Veteran filed this claim several decades after separation, is 
related to service.  In this regard, the Veteran's service 
treatment records and post-service treatment records are negative 
for diagnoses, treatment, or complaints of tinnitus.  Moreover, 
the Veteran has not stated that he has experienced symptoms of 
tinnitus ever since discharge.  While the Veteran indicated in 
his claim form that his tinnitus had its onset in 1959, the Board 
does not find this statement to be credible, as will be discussed 
in more detail below.  Therefore, the requirements of McLendon 
are not met and examination is not required to decide this claim. 

With respect to the Veteran's claim for a left ankle disability, 
there is no evidence showing that the Veteran currently has any 
left ankle problems, as will be discussed in more detail below.  
Accordingly, a current disability has not been established. 
Therefore, an examination is not required in order to adjudicate 
this claim.  See id.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for certain chronic 
disabilities, including arthritis and organic diseases of the 
nervous system such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This 
presumption may be rebutted by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection on a direct basis, there 
must be competent evidence of (1) a current disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The determination as to whether these elements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 



A.  Bilateral Hearing Loss Disability

The Veteran claims entitlement to service connection for a 
bilateral hearing loss disability.  For the following reasons, 
the Board finds that service connection is warranted for the 
Veteran's left ear hearing loss disability but not for his right 
ear hearing loss disability.

Under the first Hickson element, the evidence must show that the 
Veteran has a current bilateral hearing loss disability.  In this 
regard, impaired hearing will be considered to be a disability 
under the laws administered by VA when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2010).  The Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 
38 C.F.R. § 3.385 establish when hearing loss is severe enough to 
be service connected.  Id. at 159.

Here, a December 2006 VA treatment record reflects that the 
Veteran's puretone thresholds with respect to both ears were 30 
decibels or higher in all relevant frequencies.  Accordingly, the 
presence of a current bilateral hearing loss disability has been 
established.

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or injury.  Where a veteran is 
seeking service connection for any disability, due consideration 
shall be given to the places, types, and circumstances of such 
veteran's service as shown by the veteran's service record, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent medical 
and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  When an 
injury is incurred in combat, satisfactory lay or other evidence 
will be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Here, the Veteran has not stated and the evidence does not show 
that he served under combat conditions.  Thus, the more relaxed 
evidentiary standard accorded claims based on combat-related 
injuries does not apply.  See 38 U.S.C.A. § 1154(a). Moreover, 
the Veteran has not stated that he sustained acoustic trauma 
during his period of service. 

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of hearing loss.  With regard 
to the Veteran's first period of active service, the results of 
any audiometric studies were not recorded in the Veteran's 
December 1958 pre-induction examination and September 1960 
separation examination.  However, both examinations reflect that 
the Veteran's hearing was found to be normal.  The Veteran denied 
a history of ear trouble in the September 1960 report of medical 
history. 

With respect to the Veteran's second period of active service, 
the October 1961 entrance examination reflects that the Veteran's 
hearing was found to be normal.  The results of an audiological 
examination were recorded and are set forth in the chart below.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
/
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
/
20 (25)

The Veteran's puretone thresholds at 3000 Hertz and the results 
of a speech recognition test were not recorded.  The Board notes 
that VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, must 
be converted from American Standards Association (ASA) units to 
units that have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
The current definition for a hearing loss disability found at 38 
C.F.R. § 3.385 is based on ISO units.  Therefore, the audiogram 
reflected in the October 1961 entrance examination must be 
converted from ASA to ISO units.  This means adding to the 
reported findings 15 decibels at the 500 dB level, 10 decibels at 
the 1000, 2000, and 3000 dB levels, and 5 decibels at the 4000 dB 
level.  In order to facilitate data comparison, the ASA standards 
have been converted to ISO-ANSI standards and are represented by 
the figures in parentheses.  As converted, the Veteran's puretone 
thresholds in the October 1961 entrance examination show that the 
Veteran had some hearing loss at 500 Hertz in both ears and at 
4000 Hertz in the left ear.  See Hensley, 5 Vet. App. at 157.  
However, the Veteran's hearing loss was not severe enough in 
either ear to be considered a disability under VA law.  See 
38 C.F.R. § 3.385.  

In an October 1961 report of medical history, the Veteran 
indicated that he had a history of "ear, nose, or throat 
trouble."  However, a physician's notation on this form 
indicates that the Veteran was not referring to his hearing, but 
rather to suffering from sore throats during the winter months 
when he was subject to frequent colds.  

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111 (West 2002).  Here, although the Veteran's 
October 1961 audiogram shows some hearing loss at entry into his 
second period of service, it was not severe enough to be 
disabling at the time, and no hearing abnormalities were noted by 
the examiner.  

The Veteran's June 1962 separation examination shows that his 
hearing was indicated by the examiner to be normal.  In an 
audiogram reflected in this examination report, puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
/
10 (15)
LEFT
15 (30)
15 (25)
15 (25)
/
10 (15)

The Veteran's puretone thresholds at 3000 Hertz and the results 
of a speech recognition test were not recorded.  Because this 
audiological examination was conducted before October 31, 1967, 
the Veteran's puretone thresholds must be converted from ASA to 
ISO units, which are shown in parentheses.  The Veteran's 
puretone thresholds, as converted, show that his left ear hearing 
loss had become severe enough to be disabling at 500 Hertz.  See 
id.  His puretone thresholds in the right ear were the same as 
those reflected in the October 1961 entrance examination apart 
from the puretone threshold at 4000 Hertz, which had improved.  

In the June 1962 report of medical history, the Veteran denied 
experiencing any trouble with his ears. 

The Board finds that because the Veteran's left ear hearing loss 
became disabling during his second period of service, the 
Veteran's hearing loss disability in the left ear was incurred in 
active service.  Service connection is therefore warranted for 
the Veteran's left ear hearing loss.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(b).  

Because there is no evidence showing that the Veteran's hearing 
in the right ear worsened during service, a nexus between the 
Veteran's current right ear hearing loss disability and his 
period of service must still be shown.  See 38 C.F.R. 
§ 3.303(b)(d).  In this regard, service connection may be e 
established if all of the evidence, including a continuity of 
symptomatology, shows that the Veteran's right ear hearing loss 
disability was incurred in or aggravated by active service.  See 
38 C.F.R. § 3.303(b)(d).  

The earliest evidence of a right ear hearing loss disability is a 
December 2004 VA treatment record in which the Veteran reported 
experiencing hearing difficulties "over the past few years."  
This record reflects that the Veteran was fitted with bilateral 
hearing aids the year before.  VA treatment records thereafter 
document continued treatment for bilateral hearing loss but do 
not add any information regarding the history of the Veteran's 
hearing loss. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's right ear hearing loss disability and his period of 
service.  At the outset, the Board acknowledges the Veteran's 
contention that his right ear hearing loss was caused or 
aggravated by active service.  In this regard, the Veteran can 
attest to factual matters of which he has first-hand knowledge, 
such as his symptoms and other experiences.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469- 470 (1994).  The Board must then 
determine the credibility and weight of the Veteran's statements, 
a factual finding going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to diagnose a medical 
disorder or render an opinion as to the cause or etiology of a 
medical disorder unless such can be readily apprehended by the 
senses alone and therefore does not require medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Washington, 19 Vet. App. 
at 368; Layno, 6 Vet. App. at 469-70.  In this case, the Board 
cannot consider as competent evidence the Veteran's opinion that 
his right ear hearing loss was caused or aggravated by active 
service as the Board finds that this is a determination that is 
medical in nature (i.e. is too complex to be made based on lay 
observation alone) and therefore requires medical expertise.  See 
id; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

The competent evidence does not show that the Veteran's right ear 
hearing loss was incurred in his first period of active service.  
As the Veteran's puretone thresholds were not recorded in 
examinations during this period, there is no way of determining 
whether the Veteran's hearing had worsened during that time or in 
the roughly one-year period between his December 1960 separation 
from service and October 1961 re-entrance into active duty.  
However, the examination reports do indicate that the Veteran's 
hearing was found to be normal and the Veteran has not stated 
that he experienced hearing loss or sustained acoustic trauma 
during his first period of active service.  Moreover, because the 
Veteran's right ear hearing loss was not severe enough to be 
disabling as of the October 1961 entrance examination, it did not 
manifest to a compensable degree within one year of separation 
from his first period of active service in December 1960.  See 38 
C.F.R. §§ 3.307; 3.309(a).  Thus, service connection is not 
warranted on a presumptive basis with respect to his first period 
of service.  See id.  Service connection is also not warranted on 
a direct basis as there is no evidence that the right ear hearing 
loss shown in the Veteran's October 1961 entrance examination is 
related to his first period of service which ended almost one 
year earlier. 

With respect to the Veteran's second period of service, the 
evidence shows that the Veteran entered this period in October 
1961 with some right ear hearing loss, as discussed above.  The 
Veteran's puretone thresholds in his right ear were the same or 
better by the time of his September 1962 separation examination 
and the Veteran has not stated that he sustained acoustic trauma 
or experienced a worsening of hearing during his second period of 
service.  Moreover, the Veteran has not stated and there is no 
evidence showing that the Veteran's hearing in the right ear 
worsened in the first few years or even decades after his second 
period of active service.  Indeed, the December 2004 VA treatment 
record reflects that the Veteran had only begun experiencing 
hearing loss a few years before he sought treatment.  The fact 
that there is no evidence showing that the Veteran's right ear 
hearing worsened until at least several decades after his second 
period of active service weighs against a finding that it is 
related to service.  There is no competent evidence otherwise 
suggesting such a relationship.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for a right ear hearing 
loss disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and service connection for a right ear hearing 
loss disability must be denied.  See 38 C.F.R. § 3.102; Gilbert, 
1 Vet. App. at 55. 

The Board finds that the evidence is at least in equipoise with 
respect to whether the Veteran's left ear hearing loss disability 
was incurred in active service.  Therefore, the benefit-of-the-
doubt-rule applies, and service connection is granted for a left 
ear hearing loss disability.  See id.  



B.  Tinnitus

The Veteran claims entitlement to service connection for 
tinnitus.  For the following reasons, the Board finds that 
service connection is not warranted. 

Under the first Hickson element, the evidence must show that the 
Veteran currently has tinnitus.  In this regard, the Board notes 
that tinnitus is defined as "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually subjective 
in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st 
ed. 2007).  Because tinnitus is subjective, its existence is 
generally determined by whether or not the veteran claims to 
experience it.  Thus, for VA purposes, tinnitus is a disorder 
with symptoms that can be identified through lay observation 
alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(regarding lay testimony of tinnitus); see also, e.g., Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (holding that a Veteran is 
competent to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through his 
senses).   Because the Veteran implied that he has tinnitus in 
submitting this claim, the Board finds that he currently has this 
disability. 

Under the second Hickson element, there must be evidence of an 
in-service disease, injury, or event.  Here, the Veteran's 
service treatment records are negative for diagnoses, treatment, 
or complaints of tinnitus or ringing in the ears.  Although the 
Veteran indicated in his claim form that his tinnitus had its 
onset in 1959, the Board does not find this credible given the 
fact that there is no mention of the Veteran's tinnitus in his 
service treatment records or thereafter.  Indeed, in a December 
2006 VA treatment record, the treating audiologist noted that the 
Veteran did not have a history of tinnitus.  Therefore, the Board 
does not find it credible that the Veteran's tinnitus first 
manifested in 1959 as this statement is inconsistent with other 
evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding 
in pertinent part that when determining whether lay evidence is 
satisfactory, the Board may properly consider its consistency 
with other evidence submitted on behalf of the Veteran).  Thus, 
the preponderance of the evidence weighs against a finding that 
the Veteran's tinnitus manifested in service. 

Under the third Hickson element, there must be evidence of a 
nexus between the Veteran's tinnitus and his period of service.  
In this regard, the Board acknowledges the Veteran's contention 
that his tinnitus is related to service.  However, while he is 
competent to state that he has this disability and to relate the 
history of his symptoms, he is not competent to provide an 
opinion regarding the etiology or cause of his tinnitus as this 
is a determination that is medical in nature (i.e. cannot be 
based on lay observation alone) and therefore requires medical 
expertise.  See Espiritu, 2 Vet. App. at 492, 494-95; Barr 21 
Vet. App. at 309.  Therefore, the Veteran's opinion has no 
probative value.  See id.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence weighs against a relationship 
between the Veteran's tinnitus and his period of service.  There 
is no mention of tinnitus in the Veteran's VA treatment records.  
Moreover, as noted above, a December 2006 VA treatment record 
reflects that the Veteran did not have a history of tinnitus.  
The United States Court of Appeals for the Federal Circuit has 
held that evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was incurred 
in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The absence of any mention of the Veteran's tinnitus in 
his treatment records during a period of several decades weighs 
against a finding that it is related to service.  The Board also 
notes that the Veteran has not stated that he has experienced 
symptoms of tinnitus such as ringing in the ears ever since 
discharge.  Thus, there is no evidence of a continuity of 
symptomatology to suggest a link between the Veteran's tinnitus 
and his periods of service.  As such, the Board finds that there 
is no competent evidence showing that the Veteran's tinnitus, 
first mentioned several decades after separation when the Veteran 
filed this claim, is related to active service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 55. 

C.  Left Ankle Disability

The Veteran claims entitlement to service connection for a left 
ankle disability.  For the following reasons, the Board finds 
that service connection is not warranted. 

Under the first Hickson element, the evidence must show that the 
Veteran currently has tinnitus.  The Veteran's service treatment 
records and VA treatment records are negative for diagnoses, 
treatment, or complaints regarding the Veteran's left ankle.  The 
Veteran has not stated that he currently experiences left ankle 
symptomatology or that he injured his left ankle in service.  
Service treatment records dated in May 1959 and June 1959 reflect 
that the Veteran sprained his right ankle and that the sprain 
resolved after the Veteran's ankle was put in a cast.  By July 
1959 the Veteran's right ankle was "practically asymptomatic."  
However, the Veteran has not submitted a claim for a right ankle 
disability or submitted any evidence that he currently has a 
disability with respect to either ankle. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 
1131; Degmetich v. Brown, 104 F. 3d at 1332.  Here, the presence 
of a current disability has not been established. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a left ankle disability must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a left ear hearing loss 
disability is granted.

Entitlement to service connection for a right ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a left ankle disability is 
denied. 


REMAND

The Veteran's claims entitlement to service connection for a 
psychiatric disorder, to include depression, anxiety, and PTSD.  
For the following reasons, the Board finds that further 
development of this claim is warranted before it can be properly 
adjudicated. 

The Veteran states that during his first period of active service 
a superior attempted to engage in sexual relations with him and, 
when the Veteran declined, retaliated by frequently ordering the 
Veteran to perform menial tasks during the rest of his period of 
service.  VA treatment records show that the Veteran has been 
diagnosed with anxiety and depression as a result of military 
sexual trauma.  Moreover, a February 2007 letter from the 
Veteran's therapist at VA states that the Veteran suffers from 
chronic PTSD as a result of military sexual trauma. 

The Board notes that there is a special notice provision for 
claims for PTSD based on in-service personal assault.  Under 
38 C.F.R. § 3.304(f)(4) (2010), if a PTSD claim is based on in-
service personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Id.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  Id.  VA will not deny a 
PTSD claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  Id.  

On remand, the Veteran should be provided with the notice 
required under 38 C.F.R. § 3.304(f) regarding claims for PTSD 
based on personal assault to ensure proper compliance with this 
regulation.

The Veteran has also not been provided with a VA examination to 
assess the nature and etiology of his psychiatric disorder.  In 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the Court held 
that under the VCAA, VA has a duty to provide an examination when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  See also 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 
3.159(c)(4), 3.326(a).

Here, there are numerous VA treatment records reflecting that the 
Veteran has been diagnosed with anxiety and depression stemming 
from military sexual trauma.  Accordingly, the Board finds that 
there is competent evidence of a current disability, an in-
service event, and an indication that the current disability may 
be related to service.  Moreover, there is insufficient evidence 
to decide this claim.  In this regard, the Veteran's therapists 
have not provided a rationale for their finding that the 
Veteran's current psychiatric disorder is related to active 
service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008) (holding that the probative value of a medical opinion 
comes from its reasoning, and therefore neither a VA medical 
examination report nor a private medical opinion is entitled to 
any weight if it contains only data and conclusions).  Thus, the 
Board finds that a VA examination is warranted.  

The Board notes that VA may not order additional development for 
the sole purpose of obtaining evidence unfavorable to a claimant.   
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  At the 
same time, VA has discretion to determine when additional 
information is needed to adjudicate a claim.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (stating that VA has 
discretion to schedule a veteran for a medical examination where 
it deems an examination necessary to make a determination on the 
Veteran's claim); Shoffner v. Principi, 16 Vet. App. 208, 213 
(2002) (holding that VA has discretion to decide when additional 
development is necessary).  As discussed above, the Board finds 
that the Veteran's VA treatment records and letters submitted on 
his behalf are not sufficient to make a decision on this claim, 
as they do not provide a rationale for finding that the Veteran's 
current psychiatric disorder is related to incidents which he 
stated occurred during his first period of service between 1958 
and 1960.  Thus, the Board finds that a full VA medical 
examination, including a thorough review of the claims file, is 
necessary in order to ensure a full record before this claim can 
be properly adjudicated.  In this regard, the VA examiner should 
determine whether the Veteran has PTSD or another psychiatric 
disorder, and render an opinion supported by a thorough rationale 
as to the likelihood that it was incurred in or aggravated by 
active service.   

On remand, the agency of original jurisdiction (AOJ) should also 
take this opportunity to obtain the Veteran's VA treatment 
records from 2007 to the present. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should send the Veteran a letter 
providing the notice set forth in 38 C.F.R. 
§ 3.304(f)(4) for PTSD claims based on in-
service personal assault, and which satisfies 
all other notice requirements under the VCAA.  
Any notice given, or action taken thereafter, 
must comply with current, controlling legal 
guidance. 

2.  The AOJ should obtain the Veteran's VA 
treatment records from 2007 to the present.  
If the AOJ is unable to obtain these records, 
the Veteran should be notified of this fact 
and a copy of such notification associated 
with the claims file. 

3.  The AOJ should schedule the Veteran for 
an examination to determine the nature and 
etiology of his psychiatric disorder.  The 
entire claims file and a copy of this REMAND 
must be made available to the examiner prior 
to the examination.  The examiner must note 
in the examination report that the evidence 
in the claims file has been reviewed.  

After reviewing the claims file and examining 
the Veteran, the examiner should determine 
whether the Veteran has PTSD and whether 
PTSD, if diagnosed, or another psychiatric 
disorder, to include anxiety or depression, 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a result 
of active military service, to include the 
Veteran's account of being harassed by his 
superior, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability). 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.  
The AOJ should ensure that an adequate 
rationale has been provided before returning 
this case to the Board. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  In this regard, 
the examiner should state whether a 
definitive opinion cannot be provided because 
required information is missing or because 
current medical knowledge yields multiple 
possible etiologies with none more likely 
than not the cause of the claimed disability.  
The examiner should be as specific as 
possible. 

4.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraphs, the AOJ should 
readjudicate the Veteran's claim for a 
psychiatric disorder on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


